PER CURIAM.*
The attorney appointed to represent Jose Garcia on direct appeal has moved for *594leave to withdraw and has filed a brief as required by Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Garcia has filed a pro se brief in response to counsel’s motion. Our independent review of the briefs and the record discloses no nonfrivolous issues for appeal. Counsel’s motion for leave to withdraw is GRANTED, counsel is excused from further responsibilities, and the appeal is DISMISSED. See 5th Cir. R. 42.2.
We decline to address the ineffective assistance of counsel claims raised by Garcia in this proceeding because the record is not sufficiently developed to permit direct review. See United States v. Brewster, 137 F.3d 853, 859 (5th Cir.1998).
ANDERS MOTION GRANTED; APPEAL DISMISSED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under *594the limited circumstances set forth in 5th Cir. R. 47.5.4.